DETAILED ACTION
1.	This is a first action on the merits of application 17060515.
2.	Claims 1-20 are pending.
Claim Objections
2.1	Claim 9 is objected to because of the following informalities:  Claim 9 depends on claim 10, it is believed claim 9 was meant to depend from claim 8 and will be treated as such.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 13-14 is/are rejected under 35 U.S.C. 102a as being anticipated by Daniels US 5311272.
4.	As per claim 1, Daniels discloses a system, comprising: a base 28 configured to sink in water; at least one sensor 30 configured to capture data while submerged in water; a processing unit configured to receive data collected by the sensor [inherent between the buoy and helicopter LIDAR system (disk 24)]; a variable buoy 10 comprising: a ballast system 103 configured to adjust a depth of the variable buoy in the water; and a communication device  [transmitter 14] configured to transmit data to a remote communications device; and at least one tether 22 connecting at least the base, the processing unit, and the variable buoy. See figs 1-9, Abstract, col. 3 line 60- col. 4.

6.	As per claim 13-14, Daniels discloses wherein the at least one tether comprises an anchoring tether connecting the base to the processing unit and an umbilical tether connecting the processing unit to the variable buoy and  wherein the anchoring tether and the umbilical tether are both configured to transmit data between components connected thereby. See fig. 1 line 22 is made of multiple segments to transmit signals that connects buoy, processor unit and anchor. Col. 3 line 60 to col. 4 line 65.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al, and further in view of Greenfield US 20210072094.
8.	As per claim 3, Daniels discloses the aforementioned limitations of claim 1, he does not disclose the processing unit further comprises a controller configured to adjust the depth of the variable buoy via the ballast system. Greenfield discloses this limitation, see fig. 2 [0040]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have a means of controlling the buoy depth.
.
10.	Claims 5-7, 9-12, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al, and further in view of Greenfield US 20210072094 and Earle US 20110259096.
11.	As per claim 5-7, 16-17 Daniels discloses the aforementioned limitations of claim 1, he does not disclose a power supply configured to provide power to the ballast system and further comprising a renewable energy source configured to receive and store electrical energy for charging the power supply. Greenfield disclose the use of batteries as a power source [0027], and Earle discloses renewable energy via solar panels [0008]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have means to power the buoy control electronics.
12.	As per claim 9, Daniels discloses the aforementioned limitations of claim 1, he does not disclose the power source of the processing unit is configured to maintain a charge of the power source of the data buoy prior to the release of the data buoy. With Greenfield disclosing the use of batteries that store a charge this would be obvious to one of ordinary skill in the art to combine the disclosures to attain the above said power means so the buoy can operate indefinitely. 
13.	As per claim 10-12, 19-20 Daniels discloses the aforementioned limitations of claim 1, he does not disclose the one or more sensors comprises an on-board sensor configured to detect a first event, the first event comprising at least one of a weather event or an approaching vessel. Greenfield discloses 
14.	As per claim 15, Daniels discloses in further view of Greenfield and Earle et al, a variable buoy, comprising: a controller configured to execute software instructions; a memory device in communication with the controller, the memory device configured to store data collected from one or more sensors; a communications device in communication with the controller and configured to transmit the data to a remote location; a ballast system configured to adjust a depth of the variable buoy in the water; a power supply for providing power to the controller, the communications device, and the ballast system; and a connector configured to connect the variable buoy to a tether for anchoring the variable buoy and receiving the data collected from the one or more sensors. The listed limitations in this claim are in the above rejected claims 1-7, 9-14. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the above said buoy configuration.
	Allowable Subject Matter
15.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617